United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                     May 24, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 05-60444
                          Summary Calendar



 BETTIE THOMAS; LARRY BOLES; WILLIAM C. GARY; ANNIE EPPS; OLIVER
MORRIS; ANNIE L. PHILLIPS; THOMAS POINDEXTER; BASH WALKER, JR.,

                                             Plaintiffs-Appellants,

                               versus

         STAPLE COTTON DISCOUNT CORP.; STAPLE COTTON COOPER,

                                              Defendants-Appellees.


            Appeal from the United States District Court
              for the Northern District of Mississippi
                            (4:02-CV-224)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiffs Bettie Thomas, Larry Boles, William C. Gary, Annie

Epps, Oliver Morris, Annie L. Phillips, Thomas Poindexter, and Bash

Walker, Jr., contest the summary judgment awarded Staple Cotton

Discount Corp. and Staple Cotton Cooper (together, Staple Cotton).

Plaintiffs claimed failure to promote, in violation of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and 42 U.S.C. §




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1981.    Thomas      also   raised   a   claim    under   the    Americans    with

Disabilities Act (ADA), 42 U.S.C. § 1211.

     When summary judgment was granted, all Plaintiffs, other than

Thomas, were Staple Cotton employees.                 Thomas is permanently

disabled.

     A summary judgment under Federal Rule of Civil Procedure 56 is

reviewed de novo.      E.g., Baton Rouge Oil & Chem. Workers Union v.

ExxonMobil Corp., 289 F.3d 373, 376 (5th Cir. 2002). Such judgment

is   proper     if     "the     pleadings,        depositions,      answers    to

interrogatories,      and     admissions     on   file,    together    with    the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law".        FED. R. CIV. P. 56(c).        All evidence must be

construed in the light most favorable to the non-movant.               E.g., Kee

v. City of Rowlett, 247 F.3d 206, 210 (5th Cir.), cert. denied, 534
U.S. 892 (2001).        If a plaintiff fails to prove an essential

element of his claim, summary judgment must be granted.                  Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).                  A party opposing

summary judgment may not rest on the pleadings, but rather must

provide specific facts showing the existence of a genuine issue for

trial.   E.g., Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458

(5th Cir. 1998). (Thomas waived her ADA claim by failing to brief

it on appeal.     E.g., Adams v. Unione Mediterranea di Sicurta, 364
F.3d 646, 653 (5th Cir.), cert. denied, 543 U.S. 979 (2004).)

                                         2
       Title VII and § 1981 require the same proof. Shackelford v.

DeLoitte & Touche, LLP, 190 F.3d 398, 403-04 n.2 (5th Cir. 1999).

To avoid summary judgment, a plaintiff must “establish, by a

preponderance           of    the     evidence,          a     prima   facie     case     of

discrimination”.             Celestine v. Petroleos de Venez. SA, 266 F.3d
343,    354      (5th     Cir.      2001).         A    plaintiff      asserting    racial

discrimination for failure to promote establishes a prima facie

case by satisfying the following conditions: “(1) [he] is a member

of the protected class; (2) he sought and was qualified for the

position; (3) he was rejected for the position; (4) the employer

continued to seek applicants with the plaintiff's qualifications”.

Id. at 354-55.

       If    a    prima      facie    case    is       established,     “the    burden    of

production shifts to the defendant to articulate a legitimate,

nondiscriminatory reason for its actions”. Id. at 355.                          The burden

then shifts back to the plaintiff to prove the defendant’s stated

nondiscriminatory reason was pretextual.                       Id.

       The district court held Plaintiffs failed to show a genuine

issue   of       material     fact    on     their      race    discrimination     claims.

Essentially for the reasons stated in the district court opinion,

Staple Cotton is entitled to judgment as a matter of law.

                                                                               AFFIRMED




                                               3